                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS

James Murphy,                                   )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )             Case No: 17 CV 50198
                                                )
Nancy A. Berryhill,                             )
                                                )
               Defendant.                       )             Judge Frederick J. Kapala


                                            ORDER
Before the court is a report and recommendation (“R&R”) [14] by the magistrate judge that
plaintiff’s motion for summary judgment [5] be granted, the government’s motion be denied, and
the case be remanded. After being afforded a sufficient opportunity, neither party has offered any
objection to the R&R. Accordingly, there being no written objection to the R&R, see 28 U.S.C.
§ 636(b)(1); Fed. R. Civ. P. 72(b); Thomas v. Arn, 474 U.S. 140, 149-50 (1985), and the court
having reviewed the record and the R&R, the court accepts the R&R. This case is remanded.


Date: 12/17/2018                                    ENTER:

                                                    _________________________
                                                    FREDERICK J. KAPALA
                                                    District Judge
